EXHIBIT 10.14-2 SECOND SUPPLEMENT TO EMPLOYMENT AGREEMENT This Second Supplement to Employment Agreement (“Amendment”) is made effective as of this5 day of December, 2007 between Simmons Bedding Company (f/k/a Simmons Company), a Delaware corporation (the “Company”), Simmons Company (f/k/a THL Bedding Holding Company), a Delaware corporation (“Holdings”), Simmons Holdco, Inc., a Delaware corporation (“New Holdco”), and Charles R. Eitel (the “Executive”). WHEREAS, the Company, Holdings and the Executive entered into that certain Employment Agreement dated as of December 19, 2003, which agreement was amended on December 7, 2005 (as amended, the “Agreement”); WHEREAS, in 2007, Holdings undertook a recapitalization in which all the stockholders of Holdings exchanged their stock of Holdings for a like kind and number of shares of stock of New Holdco and New Holdco became the ultimate parent entity of
